 

Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

PCSB BANK

 

 

INCENTIVE COMPENSATION PLAN POLICY

 

 

SEPTEMBER 20, 2017




{Clients/1511/00307881.DOCX/ }

--------------------------------------------------------------------------------

 

Plan Objective

 

The Incentive Compensation Plan (“ICP”) is intended to encourage alignment with
vision and strategy.  It is designed to provide an effective means of
encouraging, recognizing and rewarding outstanding performance on the part of
the Bank’s participating employees for their work in producing results that meet
plan objectives.  The plan is designed to:

 

 

•

Focus on critical business initiatives and objectives articulated in the
Strategic Business Plan

 

•

Be supported by performance goals which can easily be assessed.

 

•

Include goals that are controllable by incentive plan participants

 

•

Be clearly defined and easy to understand.

 

Plan Oversight

 

The President & CEO will administer the ICP with oversight by the Compensation
Committee (“Committee”) of the Board of Directors.  The Board of Directors is
responsible for all incentive actions regarding the President & CEO and the
Committee is responsible for reviewing the President & CEO’s recommendations for
other members of the Executive Management Team.

 

The Committee has overall control of the plan and has full power and authority
to:

 

 

•

Interpret the Plan’s provisions

 

•

Approve the Plan participants

 

•

Act on the President & CEO’s recommendations

 

•

Amend or terminate the Plan

 

•

Approve the award for the President & CEO

 

The Administration of the Plan

 

Awards are earned by measuring several performance areas as determined by the
Committee, President & CEO and Executive Management Team.  During the annual
business planning process, critical organization-wide, department and individual
measures and supporting goals are determined.  Once the Board of Directors
accepts the Budget and Business Plan, it is the President & CEO’s responsibility
to set individual goals for the participants.  Each participant is assigned
multiple goals with at least one being a corporate goal (such as net
income).  The measures and goals are weighted to reflect the importance of each
goal to the overall success of the Bank; all goals have a weight of 10% or more.

 

Each goal should have about a 60% to 70% probability of attainment.  Performance
is assessed at the end of each fiscal year.  The degree to which goals have been
achieved will be assessed by the President & CEO and the Committee.

 

Incentive awards may not be paid unless a threshold of financial performance is
met.  The Committee, upon recommendation by the President & CEO may provide
incentive awards to

{Clients/1511/00307881.DOCX/ }

--------------------------------------------------------------------------------

 

selected participants in extraordinary circumstances.  Generally, such
discretionary awards would not exceed the threshold award level.

 

The Plan Mechanics and Payouts

 

The Plan Design, Threshold and Maximum Goal values/ranges are set by Management
and approved annually by the Committee and are based on a formula of 12.5% +/-
around the Target goal.

 

At the time of the adoption of the plan by the Board of Trustees, (August 16,
2017) the following values/ranges were approved based on recommendations by the
Committee’s compensation consultant (Arthur Warren Associates) utilizing peer
data information.

 

 

 

 

 

Below

 

 

 

 

 

Maximum

 

 

 

Threshold

 

Threshold

 

Target

 

& Above

 

 

 

 

 

 

 

 

 

 

Joseph Roberto

President & CEO

0%

 

15%

 

30%

 

45%

Scott Nogles

EVP CFO, Treas

0%

 

10%

 

20%

 

30%

Mike Goldrick

EVP CLO

0%

 

10%

 

20%

 

30%

Cliff Weber

SVP CRO GC

0%

 

10%

 

20%

 

30%

Rich Petrone

SVP CCO

0%

 

10%

 

20%

 

30%

Robert Farrier

SVP Br Admin

0%

 

7.5%

 

15%

 

22.5%

Ruth Leser

SVP HR Corp Secy

0%

 

7.5%

 

15%

 

22.5%

Carol Bray

SVP IT Manager

0%

 

7.5%

 

15%

 

22.5%

Dave McNamara

SVP Compliance

0%

 

7.5%

 

15%

 

22.5%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The measures used in the ICP are defined by a goal with an associated range
appropriate to the responsibilities of the plan participant and established at
the beginning of the performance period.  Once these measures and goals have
been determined, each participant’s goals are weighted to signify
importance.  The goals are internally directed and are based on the bank’s
strategic plan.  There is at least one measure that is common to each plan
participant to insure that each participant understands how their role impacts
the entire Bank.  This common measure is net income and is weighted differently
depending upon the actual position responsibilities.

 

Specific goals for each of the measures included in the plan are developed by
Management through the Bank’s Board approved Strategic Plan and reviewed by the
Committee.  Approval of the President & CEO’s measures is done by the Committee,
in discussion with the Board of Directors.  The following guidelines are used in
this regard:

 

 

•

The goals should integrate with and support the Strategic Plan

 

•

The goals are not to be confused with broad-based position responsibilities

{Clients/1511/00307881.DOCX/ }

--------------------------------------------------------------------------------

 

 

•

The goals must be documented in clear, concise terms which describe specific
measures or indicators of success together with a time schedule for completion.

 

Significant Plan Definitions

 

 

•

Plan Year:  Is the performance measurement period running from July 1 through
June 30

 

•

Threshold:  Level of performance at which awards begin to be paid.  

 

•

Target:  Level at which Bank meets the annual strategic business plan.

 

•

Maximum and Above:  Level of performance better than planned level.

 

•

Net Income:  Net Income after taxes not including unique transactions deemed by
the Committee and Board of Directors as appropriate.

 

•

Net Interest Margin:  Total interest income less Total Interest Expense as a
percent of Average Earning Assets

 

•

Loan Growth:  Increase in total loans year over year.

 

•

Deposit Growth:  Increase in total deposits year over year.

 

•

Efficiency Ratio:  “Core Operating Efficiency Ratio” as reported on the Bank’s
SEC financial filings.

 

•

Qualitative Measure:  Broad based specific position responsibilities evaluated
by the President & CEO for each participant.

 

•

Organic Loan Origination:  Internally driven gross loan originations excluding
whole loan or participation purchases.

 

•

Core Deposit Growth:  Internally driven deposit growth excluding certificates of
deposit.

 

•

Base Salary:  For purposes of the ICP payment it is defined as earnings paid in
the plan year, excluding bonuses and any other compensation.

 

Eligibility

 

New participants must start before July 1st, the beginning of the Bank’s fiscal
year, in order to be eligible to participate.  Participants must be an active
employee and on the payroll as of the date incentive awards are paid to receive
an incentive award.  Incentive awards are forfeited if employment terminates
voluntarily or involuntarily before the date the incentive award is paid, even
if the participant was employed on the last day of the Plan Year.

 

Award Payments

 

Incentive awards will be calculated after fiscal year end financial information
has been reviewed and results are certified.  Approved awards will be paid once
a year within two and a half months after the fiscal year in which awards are
earned.  At the time a cash payment is made, all applicable taxes (federal,
state, FICA) will be withheld from the award.

 

Incentive awards are not guaranteed and may not be paid in any year if the Bank
has a Camels composite rating of less than satisfactory or the Bank is subject
to regulatory operating restrictions.

 

{Clients/1511/00307881.DOCX/ }

--------------------------------------------------------------------------------

 

The ICP is not a contract between employer and employee and any alteration and
or inappropriate manipulation of performance or financial results, or any other
infraction of recognized ethical business standards, will subject the
participant to disciplinary action up to and including termination of
employment.

{Clients/1511/00307881.DOCX/ }